Citation Nr: 0806796	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  06-13 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a gynecological 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel




INTRODUCTION

The veteran had active military service from May 1979 to July 
1984.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a March 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.

The veteran requested a Travel Board hearing in her April 
2006 substantive appeal.  However, she failed to report for 
the hearing scheduled for April 2007.  She has not explained 
her absence or requested to reschedule the hearing.  
Therefore, the Board hearing request is considered withdrawn.  
See 38 C.F.R. § 20.704(d) (2007).

One additional preliminary point worth mentioning, the claim 
at issue was originally framed by the RO as two issues:  
(1) entitlement to service connection for residuals of 
endometriosis, including as secondary to cervicitis; and (2) 
entitlement to service connection for a hysterectomy, 
including as secondary to cervicitis.  However, the Board 
does not agree with the RO's characterization of the issue.  
As VA has never in fact service connected the veteran for any 
underling cervicitis, the Board believes a more appropriate 
characterization of her claim is simply entitlement to 
service connection for a gynecological disorder.  In 
adjudicating this claim, and indeed granting it, the Board 
will take into account both the endometriosis and 
hysterectomy.

FINDING OF FACT

There is an approximate balance of favorable and unfavorable 
evidence insofar as whether the veteran's gynecological 
disorder relates back to her military service.

CONCLUSION OF LAW

Resolving all reasonable doubt in her favor, the veteran's 
gynecological disorder was incurred in service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2007).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Review of the claims file shows compliance with the Veterans 
Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 et seq.  See 
also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In any 
event, since the Board is granting the claim, there is no 
need to discuss in detail whether there has been compliance 
with the notice and duty to assist provisions of the VCAA 
because even if, for the sake of argument, there has not 
been, this is inconsequential and, therefore, at most 
harmless error.  See 38 C.F.R. § 20.1102.  

In addition, although the record reflects that the RO has not 
provided notice with respect to the downstream initial 
disability rating and effective date elements of the claim, 
as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007), the RO will have the opportunity to provide the 
veteran this additional notice when implementing the Board's 
decision granting service connection and preparing to assign 
the initial rating and effective date for her gynecological 
disability.  In this way, no harm will come to her.



Governing Laws and Regulations for Service Connection

Service connection may be granted if it is shown the veteran 
suffers from a disability resulting from an injury sustained 
or a disease contracted in the line of duty, or for 
aggravation during service of a pre-existing condition beyond 
its natural progression.  38 U.S.C.A. §§ 1131, 1153; 38 
C.F.R. §§ 3.303, 3.306.  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996). 

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a)(1).  



When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

Analysis

The veteran contends that frequent in-service abdominal and 
stomach pain reported from 1980 through 1984 was the start of 
her current endometriosis and other gynecological disorders, 
leading to post-service surgeries including a 1987 laparotomy 
and 1988 hysterectomy.  She asserts she was not properly 
examined during service for endometriosis or other 
gynecological disorders.  See her October 2004 informal 
claim, November 2004 formal claim; July 2005 
notice of disagreement (NOD); April 2006 personal statement; 
and an April 2006 statement associated with her substantive 
appeal (VA Form 9).

The veteran's service medical records (SMRs) are replete with 
references to abdominal and stomach pain from 1980 to 1984.  
No clear underlying diagnosis was established for this pain, 
but an SMR dated in May 1983 noted probable cervicitis and a 
functional right ovarian cyst.  However, a November 1983 
physical examination noted that a pap smear conducted in 
January 1983 was negative.

Post-service, private treatment records show the veteran was 
first treated for pelvic inflammatory disease (PID) in 
November and December of 1986, a relatively short time after 
her discharge from service in July 1984.  In February 1987 
a laparotomy revealed what appeared to be endometriosis, 
adhesions, and a cyst on an ovary.  In February 1988 she 
underwent surgery for a complete hysterectomy.  In May 1988 
she was diagnosed with a left ovarian cyst with lysis of 
adhesions after another laparotomy was performed.  

The veteran again began reporting ovarian pain in 2002 
according to private treatment records.  Further private and 
VA gynecological treatment records dated from 2002 to 2004 
reveal diagnoses and treatment for pelvic adhesive disease 
and endometriosis, status post hysterectomy.

As mentioned, the first requirement for any service-
connection claim is the existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  Thus, 
there is sufficient evidence of several current gynecological 
disorders including endometriosis and pelvic adhesive 
disease.  Consequently, the determinative issue is whether 
these disorders are somehow attributable to the veteran's 
military service.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The medical evidence of record on this determinative issue of 
nexus includes one favorable medical opinion and one 
unfavorable medical opinion.  In evaluating the probative 
value of competent medical evidence, the U.S. Court of 
Appeals for Veterans Claims (Court) has stated, in pertinent 
part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  Owens 
v. Brown, 7 Vet. App. 429, 433 (1995).

As to the favorable medical opinion, in September 2006 a VA 
nurse practitioner, upon a review of the claims folder, noted 
the veteran's in-service complaints in 1980 and 1983 of a 
gynecological disorder.  The nurse practitioner opined those 
symptoms in service were reflective of pelvic inflammatory 
disease first diagnosed after service in 1986.  This examiner 
added there was a "resulting hysterectomy and documented 
endometriosis in 1988."  As to the probative value of a 
nurse practitioner's opinion, in Cox v. Nicholson, 20 Vet. 
App. 563, 569 (2007), the Court indicated that it has never 
required that medical examinations under section 5103A only 
be conducted by physicians.  As provided by 38 C.F.R. § 
3.159(a)(1), "competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions."  The Court held that a nurse 
practitioner-such as the one who examined the veteran in 
this case -having completed medical education and training, 
fits squarely into the requirement of section 3.159(a)(1) as 
one competent to provide diagnoses, statements, or opinions.  
Id. at 569.

In contrast, as to the unfavorable medical opinion, in 
December 2006 a VA physician, who also said he reviewed the 
claims file, found no evidence of pelvic inflammatory disease 
during the veteran's period of military service.  
The examiner did not address the veteran's repeated 
complaints during service of abdominal and stomach pain, but 
found that the one in-service diagnosis of cervicitis and a 
functional right ovarian cyst were not reflective of any 
chronic pelvic pain.  The examiner also indicated there is no 
evidence the veteran has ever had a "pathologically 
confirmed endometriosis."  He dated the onset of her 
pelvic pain to 1986, after her pregnancy at that time.  He 
concluded by stating that her current pelvic pain problems 
did not commence in service.



In adjudicating this claim, the Board has also considered the 
doctrine of reasonable doubt.  As the Court has written:

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is an approximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks we should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'"  Id. (citations omitted).

As currently codified, the law defines the "benefit of the 
doubt" doctrine as:

	When, after consideration of all evidence 
and material of record in this case before 
the Department with respect to benefits 
under laws administered by the Secretary, 
there is an approximate balance of 
positive and negative evidence regarding 
the merits of an issue material to the 
determination in the matter, the benefit 
of the doubt in resolving each such issue 
shall be given to the claimant.

38 U.S.C.A. § 5107(b).  See, too, 38 C.F.R. 
§ 3.102.



The Court noted that under this standard, when the evidence 
supports the claim or is in relative equipoise (about evenly 
balanced for and against), the appellant prevails.  Where the 
"fair preponderance of the evidence" is against the claim, 
the appellant loses and the benefit of the doubt rule has no 
application.  Gilbert, 1 Vet. App. at 56.  "A properly 
supported and reasoned conclusion that a fair preponderance 
of the evidence is against the claim necessarily precludes 
the possibility of the evidence also being in an approximate 
balance."  Id. at 58.  The Court has further held that where 
there is "significant evidence in support of the appellant's 
claim," the Board must provide a "satisfactory 
explanation" as to why the evidence is not in equipoise.  
Williams v. Brown, 4 Vet. App. 270, 273 (1993).

Here, there is an approximate balance of the positive and 
negative evidence.  Both VA opinions are well-reasoned and 
supported by adequate reasons and bases.  In this situation, 
the benefit of the doubt is resolved in the veteran's favor.  
Accordingly, service connection for a gynecological disorder 
(her endometriosis with pelvic adhesive disease) is 
warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The 
appeal is granted as to this issue.  The precise nature and 
extent of this disorder is not at issue before the Board at 
this time.


ORDER

Service connection for a gynecological disorder is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


